Per Curiam:
Application has been made to us for permission to file the *527above bill in this court, and to take original jurisdiction of the case. The prayers for relief in the said bill are as follows :
“ 1. That the act of assembly, approved on June 19,1891, entitled “ An Act to regulate the nomination and election of public officers; requiring certain expenses, incident thereto, to be paid by the several counties, and certain other expenses to be paid by the commonwealth, and punishing certain offences in regard to certain electors,” is unconstitutional, and therefore void; or,
“ 2. That so much thereof is null and void as your Honorable Court shall adjudge to be in conflict with the constitution.
“ 3. That William Bartley, Theodore B. Stulb and J. P. J. Sensenderfer, the commissioners of Philadelphia county, be enjoined and restrained from incurring any expense in the execution of said act, to be paid by the treasurer of said county.
“ 4. That the said Thomas M. Thompson, the controller for Philadelphia county, be enjoined and restrained from countersigning any warrant on the treasurer of said county, for the payment of such expenses.
“ 5. That the said George D. McCreary, the treasurer of Philadelphia county, be enjoined and restrained from honoring or paying any warrant, so drawn and countersigned, for such expenses.
“ 6. Such other relief as your Honors deem equitable in the premises.”
We are asked to take jurisdiction in this case “ because of its public character, so vitally affecting every voter in the commonwealth ; and because, if resort were first made in the lower court, the case could not be reached here in time to prevent the mischiefs sought to be restrained, in consequence of the delay incident to bringing the case here through the appellate channel.” It was urged that this case is distinguishable from that of Clark v. Washington Bor., 145 Pa. 566, and that it is more analogous to the cases of Kerr v. Trego, 47 Pa. 292, and Wheeler v. Philadelphia, 77 Pa. 338.
In regard to the first proposition, it is sufficient to say, that there has been plenty of time since the said act of 1891 was passed, to have had this case decided in one of the courts of Common Pleas of Philadelphia county, and brought here on appeal from that court. The application is made to us just on *528the eve of the spring election, when there is barely sufficient time to hear and decide the case. It comes directly within the decision of Clark v. Washington Borough, supra, while the other cases cited by the petitioners do not apply. Kerr v. Trego was decided before the adoption of the present constitution, while in Wheeler v. Philadelphia the bill was filed against the city.
Section 3 of article Y. of the constitution, defines the original jurisdiction of this court as follows:
“ They shall have original jurisdiction in cases of injunction where a corporation is a party defendant, df habeas corpus, of mandamus to courts of inferior jurisdiction, and of quo warranto as to all officers of the commonwealth whose jurisdiction extends over the state, but shall not exercise any other original jurisdiction.”
It will thus be seen that our original jurisdiction in cases of injunction is limited to cases where a corporation is a party defendant. There is no corporation a party defendant in this case. It is filed against certain officials of said city and county, but not against the municipality itself. Nor could it have been filed against such municipality, as it has no control over the subject, nor over the officers referred to in the exercise of their functions under the act of 1891.
As we have no jurisdiction in the case, it requires no argument to show that we should not allow this bill to be filed.
The prayer of the petitioners is denied.